COLLIER, C. J.
— The writ of error, in this case, is sued out to reverse an interlocutory order of the Circuit court of Jefferson, dissolving an injunction theretofore granted, at the instance of the plaintiffs. The defendants counsel has moved its dismission upon the ground, that the case should have been brought up to the first term of^’this court succeeding the dissolution of the injunction.
There was'no right of revision allowed in a case of this kind, previous to January, eighteen hundred and thirty-six—(6 Cranch’s R. 51; Ala. R. 13, 101.) By a statute then enacted, it was made “ lawful for the complainant to take an appeal from such order of dissolution to the Supreme court; and whenever such appeal shall be taken to the Supreme court, from,” &c. “ it shall be heard and determined at the next term of the Supreme *278court, io all cases whatsoever.” Without pretending to determine whether a case like the present could only be determined at the term of the court to which it was returned, we think it clearly appears that the cause has not come here in such manner as to authorise us to entertain it. The act, we have shewn, is aa enabling statute, and gives a remedy which was not before provided for the case; and if a party would avail himself of it, he must pursue the directions of the law. What is that remedy ? Not that the complainant shall have a writ of error, but that he may “ take an appeal.” This mode of bringing the case here has not been adopted. The court has no jurisdiction of the cause as presented, and do therefore direct it to be dismissed.